Citation Nr: 0400985	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-04 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1974 to 
December 9, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which found that new and material evidence 
had not been submitted sufficient to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
The veteran currently resides within the jurisdiction of the 
RO in Roanoke, Virginia

The Board notes that the veteran, in his substantive appeal 
dated February 2003, indicated that he wished to file 
increased rating claims for his service connected right ankle 
and hemorrhoids disabilities.  As these claims have yet to be 
adjudicated, they are referred to the RO for appropriate 
action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2003).  With regard to petitions to reopen 
previously and finally disallowed claims, the Court has 
explained that "new evidence" is evidence that is not "merely 
cumulative" of other evidence of record. Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).  Evidence is "material" when, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2003); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In deciding the issue of whether 
newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In this regard, 
the veteran has indicated he received treatment at various VA 
facilities for his psychiatric illness.  He indicated 
treatment at the VA facility in Roanoke, Virginia.  These 
records do not appear to be on file.  A review of the record 
shows that the RO has obtained treatment records from the VA 
facilities in Charleston, South Carolina, covering December 
1982, 1990 and 1991, 1994 to 19987, 1999 and 2002, Hampton, 
Virginia, covering 1999 to 2002, and Brentwood, California 
regarding hospitalization beginning on December 13, 1978.  
Furthermore, the Board also notes that the veteran's VA 
treatment records indicate that he was transferred to the 
Salem VA Medical Center in June 2002, and the veteran has 
indicated that he was to be evaluated at the Mental Health 
Clinic at the Hampton VA in March 2003.  These records should 
also be obtained and associated with the veteran's claims 
folder. 

A review of the record shows that the veteran has executed a 
power of attorney form in favor of the South Carolina Office 
of Veterans Affairs in May 2002.  However, he has recently 
moved to Virginia.  The South Carolina Office of Veterans 
Affairs is not authorized to represent claimants who reside 
outside the boundaries of South Carolina.  This matter should 
be clarified.  

Further, the Board notes that the Veterans Claims Assistance 
Act of 2000 eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and assist 
a claimant in developing the facts necessary to substantiate 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  

In the instant case, the Board notes that it does not appear 
that the appellant has been provided the proper information 
under the VCAA as to which party is responsible for obtaining 
which evidence.  Upon remand, the RO should ensure that the 
appellant has received all required notice under the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should contact the veteran and 
request that he identify any VA treatment 
records which the RO has not obtained, to 
include the treatment dates at the VA 
facilities in Roanoke and Salem.  The RO 
should obtain all records which are not 
on file.  The RO is requested to obtain 
any additional treatment records from the 
VA facility in Hampton covering the 
period from March 2003 to the present, 
the VA facility in Salem, and the records 
from the VA facility in Roanoke.  

3.  The RO should advise the veteran that 
the South Carolina Office of Veterans 
Affairs is unable to represent him due to 
his status as a resident of Virginia.  
Ask him if he desires another 
representative and furnish a VA Form 21-
22 or the equivalent.

4.  Following any other development 
deemed appropriate by the RO, the RO 
should re-adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
is not granted, the veteran should be 
furnished a supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




